         Case 1:20-cv-02486-LAP Document 18 Filed 08/28/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KC ALFRED,

                      Plaintiff,
                                                20 Civ. 2486 (LAP)
-against-
                                                       ORDER
INSIDER, INC.,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     Plaintiff and a corporate representative for Defendant shall

appear for a telephonic settlement conference on October 1, 2020,

at 12:00 p.m.       The dial-in number for that conference is (888)

363-4734, access code: 4645450.         The parties are directed to call

in promptly at 12:00 p.m.

SO ORDERED.

Dated:       New York, New York
             August 28, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
